Citation Nr: 9930026	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  95-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for residuals of a 
traumatic amputation of the right thumb (major), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
August 1982.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1994, by the Philadelphia, Pennsylvania Regional 
Office and Insurance Center (ROIC), which denied the 
veteran's claim for an increased evaluation for the residuals 
of a traumatic amputation of the right thumb.  The notice of 
disagreement with this determination was received in October 
1994.  The statement of the case was issued in October 1994.  
The substantive appeal was received in March 1995.  A VA 
compensation examination was conducted in May 1995.  
Thereafter, a rating action of August 1995 confirmed the 
previous denial of the veteran's claim for an increased 
rating.  A supplemental statement of the case was issued in 
September 1995.  

On May 2, 1997, the veteran appeared and offered testimony at 
a hearing before the undersigned Member of the Board, sitting 
at Philadelphia, Pennsylvania.  A transcript of the hearing 
is of record.  

In August 1997, the Board remanded the case to the RO for 
further development.  VA outpatient treatment reports were 
received in September 1997.  Veteran's Vocational 
Rehabilitation folder was received in May 1998.  A VA 
compensation examination was conducted in June 1998.  A 
supplemental statement of the case was issued in January 
1999.  The appeal was received at the Board in July 1999.  

The Board notes that, by a July 1999 rating decision, the RO 
denied the veteran's claims of service connection for a 
nervous disorder (claimed as secondary to his service-
connected right thumb disability), and a compensable 
evaluation for donor site scar of the left chest.  Although 
he was notified of this decision and his appellate rights by 
letter dated later that month, he has not yet initiated an 
appeal with respect to these issues.  Thus, they are not in 
appellate status at this time.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (1999).  

The veteran at his VA examination of June 1998 appeared to 
raise the issue of a total rating for compensation based on 
individual unemployability.  This is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  Residuals of an amputation of the right (major extremity) 
thumb are currently manifested by complaints of pain in cold 
weather, numbness at the tip of the thumb, and cracking and 
bleeding of the skin of the right thumb; and objective 
evidence of diminished sensation in the right thumb, and a 
4/5 grip strength when compared to the contralateral side.  
The amputation is through the interphalangeal joint of the 
thumb.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of an amputation of the right thumb are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5152 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, we find that he has presented a claim which 
is plausible.  A claim that a service-connected condition has 
become more severe is well-grounded where the veteran asserts 
that a higher rating is justified due to the increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1991); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  
Moreover, all relevant facts have been properly developed.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

A.  Factual background.

The pertinent facts in the case are not in dispute and may be 
briefly described.  The record indicates that the veteran 
entered active duty in August 1978.  The service medical 
records note that the veteran was seen in the emergency room 
in April 1980, at which time had had a traumatic amputation 
of the right thumb at the level of the interphalangeal joint; 
he underwent debridement and attempted reattachment of the 
distal phalangeal segment of the right thumb.  In October 
1980, the veteran was seen for complaints of painful tip of 
the right thumb during the cold weather; the veteran was 
advised against exposure to cold weather, and lifting or 
strenuous use of the right hand for 14 days.  A treatment 
note dated in November 1980 reported a finding of 
disarticulation of the right thumb, with painful stump.  The 
veteran was placed on permanent profile for no handling of 
heavy object over 15 pounds, pushing, pulling or turning with 
the right hand, and no continuous exposure to temperature 
less than 50 degrees.  

In a final February 1983 rating action service connection was 
established for the amputation and a 20 percent evaluation 
was assigned.

Of record is a private medical statement from Lorin F. 
Busselberg, M.D., dated in November 1983, wherein she 
discussed the scar caused by the utilization of skin from the 
veteran's chest to over the right thumb.  Dr. Busselberg 
stated that the veteran had no difficulty as a result of the 
service-connected right thumb.  

In a final March 1984 rating action the 20 percent evaluation 
was continued.

Received in August 1994 was a lay statement from an employee 
and union steward at Consolidated Freight Ways where the 
veteran was employed, indicating that their job involved 
driving from terminal to terminal, which often required 
hooking and unhooking trailers and moving dollies by hand.  
The employee reported that the work was very strenuous as it 
required employees to work a total of 70 hours per week.  

Also received in August 1994 was a private medical statement 
from Robert C. Altland, M.D., dated in July 1994, who 
confirmed that the veteran suffered a traumatic amputation of 
the distal segment of his right thumb in April 1980, which 
resulted in disarticulation of the right thumb.  Dr. Altland 
also noted that the veteran was advised against heavy 
lifting, pushing or pulling objects over 15 pounds, and being 
exposed to temperature less than 50 degrees.  Dr. Altland 
reported that the veteran went into truck driving, an 
occupation which required drivers to hood and unhook 
trailers, pull dollies weighing 2800 pounds, and to be 
exposed to temperature below 50 degrees.  Dr. Altland stated 
that veteran's job as a truck driver had had an adverse 
effect on his partial amputation of the right thumb, and 
caused him a great deal of pain in his right thumb.  In March 
1995 Dr. Altland indicated that the proximal phalanx was 
amputated.

The veteran was afforded a VA compensation examination in the 
April 1995, at which time the veteran reported chronic 
soreness over the tip of the right thumb, which is 
intensified by exposure to cold.  The veteran also reported 
purplish skin discoloration of the tip of the finger where a 
skin graft region, and frequent cracking and bleeding in the 
wintertime of the tip of his thumb.  It was noted that the 
veteran worked as a truck driver, and he was unable to keep 
the precautions prescribed at the time of his discharge from 
military service.  

On examination, there was a well-healed skin graft over the 
tip of the thumb, with slight purplish skin discoloration, 2 
cm long of the skin graft area of the tip of the thumb.  
Round, bulb-shape of the tip of the thumb.  There was 
moderate tenderness noted.  There was no proximal 
interphalangeal joint and only remained with metacarpal 
phalangeal joint.  Measurement in painless active range of 
motion of the metacarpal joint of the right thumb responded 
with 0-20 degrees in flexion and extension, and 0-50 degrees 
in abduction and adduction movement of the metacarpal 
phalangeal joint.  Muscle strength of the thumb responded 
with 4/5 in grade of strength in flexors and extensors with 
64 force pounds in the right hand which is his dominant side, 
and 125 force pounds in his left hand.  Sensation to pinprick 
stimuli test markedly diminished at the tip of the thumb 
throughout the skin graft region of the tip of the thumb.  X-
ray study of the right thumb revealed amputation at the level 
of the distal articular portion of the proximal phalanx.  The 
assessment was residuals from traumatic amputation of the 
thumb on the right thumb, at the level of the distal 
articular portion of the proximal phalanx.  

At his personal hearing in May 1997, the veteran reported 
that he had no feeling at the end of the right thumb 
whatsoever; he stated that he had a difficult time picking up 
change.  The veteran indicated that his thumb froze up when 
he spent any significant period to time outside.  The veteran 
also reported that the thumb cracked at the tip; as a result, 
he had to keep ointment to apply to the tip of the thumb.  
The veteran related that the thumb was easily injured.  He 
stated that although he is right handed, he has to use his 
left hand to perform certain activities.  The veteran 
testified that he was unable to participate in a lot of 
activities with his children.  The veteran reported that he 
stopped working in October 1995; he indicated that he was 
currently attending school through the vocational 
rehabilitation program.  The veteran stated that he was not 
taking any medication.  The veteran reported problems with 
numbness in the right thumb.  

Received in September 1997 were VA outpatient treatment 
reports dated from June 1997 through August 1997, which show 
that the veteran received clinical attention for several 
disabilities, including his right thumb.  During a clinical 
visit in June 1997, the veteran complained of cracking and 
bleeding of the right thumb especially during the right 
thumb.  The assessment was residual partial amputation of the 
right thumb.  

Received in May 1998 were the veteran's Vocational 
Rehabilitation records that contained two private medical 
statements dated in October 1995 and January 1996, 
respectfully, which discussed a cervical disorder caused by a 
work related injury in February 1994.  In a Counseling 
Record-Narrative Report dated in September 1996, it was noted 
that in addition to his service-connected traumatic 
amputation of the right thumb, the veteran had a herniated 
nucleus pulposus between the 5th and 6th vertebrae; it was 
reported that the veteran had been advised not to drive for a 
living.  It was further reported that the veteran enrolled in 
the Computerized Accounting management program at 
Consolidated School of Business.  In a special report of 
training, dated in January 1998, it was noted that the 
veteran had completed his objected and had completed the 
Computerized Accounting program at the Consolidated School of 
Business.  It was subsequently noted in March 1998 that the 
veteran was satisfactorily employed.  

The veteran was afforded a VA compensation examination in 
June 1998, at which time it was noted that he did not have a 
great deal of pain in the thumb, and it was quite functional 
for him.  It was reported that the main problem for the 
veteran that the soft tissue covering the thumb was of lesser 
quality than a normal palm or skin; as a result, it is easily 
lacerated and less durable.  It was indicated that the thumb 
was particularly bothersome during the winter because his 
hands become dry and the flaps crack and bleed easily.  The 
veteran also reported that his sensory function in the distal 
thumb was diminished and imprecise, which caused doing fine 
motor tasks such as buttoning and zipping a zipper difficult.  
He had no complaints of motor strength.  The veteran felt 
that his inability to obtain a job was due in large part to 
discrimination against him because of his amputated thumb.  
It was noted that he completed training for computer 
management type position and was able to function perfectly 
normally on a computer.  

On examination, he had a pain free range of motion of the 
metacarpophalangeal joint as well as the carpometacarpal 
joint.  The amputation was through the interphalangeal joint 
of the thumb.  He had a well taken flap covering the thumb.  
It was sensate, but the sensation was diminished and 
imprecise.  There was a 2-3 mm tear also noted on the volar 
aspect of the flap.  He was able to reach each digit with the 
residual thumb and had 4/5 grip strength when compared to the 
contralateral side.  His thenar eminence was of equal volume 
to the contralateral side.  He had full range of motion of 
his wrist as well as the remaining four digits.  On x-ray 
study of the thumb, it was noted that the amputation was 
through the level of the interphalangeal joint.  The proximal 
phalanx had a small distal exostosis which did not appear to 
be causing any significant soft tissue problems.  The 
remaining joints of the thumb appeared to be intact and 
normal.  There was no evidence of joint space narrowing, 
articular osteophyte formation or erosions.  The examination 
stated that the main physical disability with regard to the 
amputation was fine dexterous movements that require 
pinching; this was mostly secondary to the abnormal sensation 
in the pad of the thumb.  The secondary difficulty was with 
the integrity of the integument covering the thumb.  

B.  Legal analysis.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Therefore, although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus on the most 
recent medical findings regarding the current level of the 
veteran's right thumb disorder.  

The RO evaluated the veteran's right thumb disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5152.  Under that code, 
amputation of the thumb at distal joint or through distal 
phalanx warrants a 20 percent evaluation.  A 30 percent 
evaluation is warranted for amputation of the thumb of the 
dominant extremity at the metacarpophalangeal joint or 
through proximal phalanx.  38 C.F.R. § 4.71a, Diagnostic Code 
5152.  

The medical evidence on file reveals that the amputation of 
the veteran's right thumb occurred only at the distal joint.  
While the veteran complained of diminished sensory function 
of the distal thumb, which makes doing fine motor tasks 
difficult, it was noted that the mobility of the residual 
thumb was quite good and the veteran was able to reach all 
other digits on his hand; he had no complaints of his motor 
strength.  Although the veteran complained that his main 
problem was that the soft tissue covering the thumb was of 
lesser quality than a normal palm or skin causing it to be 
easily lacerated and less durable, the examiner noted that 
this should respond to hand cream which will help eliminate 
some of the dryness and tearing, and also tends to promote 
softness rather than callous formation.  The Board finds that 
these manifestations are contemplated by the assigned 
evaluation of 20 percent.  Accordingly, as the amputation is 
clearly not through any portion of the thumb other than the 
distal joint, and since VA examination has failed to disclose 
evidence of any additional impairment associated with the 
digit, the Board concludes that the preponderance of the 
evidence is against the assignment of a rating in excess of 
20 percent for the residuals of a right thumb amputation.  

The Board also finds that a higher evaluation is not 
warranted for functional impairment due to pain.  
Significantly, the examination reports findings of pain free 
range of motion, good mobility of the residual thumb, and the 
ability to reach all other digits on his hand; it is also 
noted that the veteran had no complaints of motor strength 
and that the thumb was quite functional for him.  It was 
further noted that the veteran did not have a great deal of 
pain, and that he had pain free range of motion.  In light of 
the above clinical findings, the Board finds that the 20 
percent rating currently assigned adequately contemplate the 
degree of functional impairment resulting from the service-
connected right thumb disability.  Accordingly, it is the 
Board's judgment that a rating in excess 20 percent for the 
amputation of the distal portion of the thumb of the right 
hand, the major extremity, is not warranted.  

In rendering this determination, the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Appeals for Veterans Claims 
(Court) in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the evidence does not reflect the degree of 
impairment resulting from the right thumb disorder more 
nearly approximates the criteria for a higher evaluation 
pursuant to 38 C.F.R. § 4.7 (1999).  Additionally, the 
evidence is not in equipoise as to warrant the consideration 
of the benefit of the doubt rule.  38 C.F.R. § 4.3 (1999).  


ORDER

Entitlement to a rating in excess of 20 percent for the 
residuals of a right thumb amputation is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

